           Case 2:18-mc-00125-WBS-CKD Document 3 Filed 12/07/18 Page 1 of 1



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:18-MC-00125-WBS-CKD
12                  Plaintiff,
13          v.                                        NOTICE OF ELECTION
14   APPROXIMATELY $110,000.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17         NOTICE IS HEREBY GIVEN that the United States elected to include the above-captioned
18 defendant currency in civil case United States v. Approximately $110,000.00 in U.S. Currency,

19 2:18-CV-03079-JAM-DB. Accordingly, this miscellaneous case may be closed.

20

21 Dated: 12/7/18                                       McGREGOR W. SCOTT
                                                        United States Attorney
22

23                                              By:     /s/ Kevin C. Khasigian
                                                        KEVIN C. KHASIGIAN
24                                                      Assistant U.S. Attorney
25

26

27

28
                                                        1                                  Notice of Election
